DETAILED ACTION
Response to Arguments
Applicant's arguments filed 02/10/2021 have been fully considered but they are not persuasive. 
On page 1, the applicant argues with respect to the restriction requirement that “Thus, while described by way of example with the pin 18" of FIG. 7A, 7B, the pin 18 (shown in FIGs. 2-5B), and pin 18' (shown in FIGs. 6A, 6B) are clearly referred to at this paragraph along with pin 18" of FIGs. 7A, 7B. Thus, the application clearly states that the claimed feature can be associated with each of the species.” This argument is not persuasive because Figure 7A-B shows a different species directed to a different structure of the pin itself that was restricted and that corresponds to a different invention of the pin structure. References to other pins equates to references to other species and is not a valid reason for withdrawing the restriction requirement.
 On page 9, the applicant argues that “Woods, col. 2, lines 36-40. Indeed, with reference to FIGs. 3 and 4 of Woods, the pin 18 DOES NOT CONTACT the arm 20 and therefore cannot be a bearing surface with direct abutting contact of a handle/contact arm interface as claimed. Instead, as best understood based on FIG. 4 of Woods, the carrier (i.e., moveable contact arm) 20 has an open interior space with planar sidewalls/legs 21 that extend outside of each side of the handle 14. The outer facing ends of the legs 21 have circular apertures 22 attached to trunions 16. This open space of the contact arm 20 is not a channel that engages the pin 18 and clearly the pin 18 does not contact the arm 20. In addition, the guide link pin 19 is very narrow and has a width that is much less than the width of the pin 18.” This argument is not persuasive 
The applicant further argues that “With respect to the Action's statement that it would have been obvious to one of ordinary skill in the art to have used a pin/channel connection of Woods to connect the handle and contact arm of Maloney, Applicant disagrees. Woods clearly has a very different contact arm 20 and pin 18 connection and function from the claimed invention….Indeed, properly combined with Woods, Maloney would employ a contact arm 20 that has a channel that receives the handle 14 and pin 18 with a spring guide link 19 and spring 26, not the claimed pin/handle bearing interface.” This argument is not persuasive because Woods has a similar arrangement with the contact arm performing the same function as Maloney. Woods shows the mechanism more clearly. Thus it was used to fill in the structure that Maloney does not clearly show. Maloney already teaches the contact arm positioned in the channel and Woods teaches a pin capable of performing the claimed function. Thus the obviousness reasoning is clear and valid.
With respect to claim 6, the applicant argues that “Indeed, the outer facing end surfaces of a pin could be flush or project outward from the channel and a recessed configuration is not an inherent functionality as alleged. Thus, the alleged inherent support is not sufficient support. Further, the pin 18 of Woods does not have outer facing end surfaces that are recessed based on the view of FIG. 4. Even combined as alleged, the cited prior art fails to teach or suggest the subject matter of Claim 6, much less in the recitedIn re: Maloney et al.Serial No.: 16/587,612Filing Date: September 30, 2019Page 11 combination of features.” This argument is not persuasive because 
With respect to claims 8-9, the applicant argues that “Thus, Woods discloses that the pin 18 contacts the spring guide link 19 and resides above an open channel inside the legs 21 and above the guide pin 25. Clarification is requested on this point. In any event, Applicant respectfully submits that the cited prior art fails to teach or suggest that the first end portion of the moveable contact arm moves in the contact arm receiving channel while contacting the pin as the handle moves between ON and OFF positions (Claim 8) nor that the first end portion of the moveable contact arm contacts the pin as the moveable contact arm and handle move between the ON and OFF positions and the TRIP position (Claim 9).” This argument is not persuasive because Woods discloses the pin as claimed. This is shown in figure 4 of Woods. Maloney in combination with Woods discloses the movable contact arm contacting the pin as claimed in claim 9. The contact arm of Maloney is already in the channel with the pin being clearly shown by Woods.
With respect to claim 10, the applicant argues that “Woods shows that the handle 14 has legs 15 that holds the pin. The moveable contact arm 20 does not have an arcuate channel that is open in a direction facing the handle and that directly abuts and holds the medial segment of the pin. The only component that contacts the medial segment of the pin 18 is the spring guide link 19 (FIG. 4), not the movable contact arm 20. To the extent the Action believes that the thin spring guide link 19 provides an arcuate channel that is open in a direction facing the handle, this "channel" does not span an entire width of the contact carrier 20.” This argument is not persuasive because it addresses Woods on its own and not in view of the other references used in the rejection. Woods clearly shows the pin 18 positioned in a channel having the claimed shape (see figure 3). Contact arm of Woods was not part of the rejection as Maloney already teaches the contact arm. The obviousness rejection applied the pin of Woods to the contact arm of Maloney. Woods already teaches positioning the pin in a channel of the claimed shape. Woods also shows a semicircular channel holding the pin as shown in figure 3.
With respect to claim 11, the applicant argues that “However, there is no laterally extending (pin) channel in the movable contact arm 20 of Woods and Cella. Rather, the laterally extending channel of Woods (FIG. 4) is in the handle. The only component that contacts the medial segment of the pin 18 is the spring guide link 19 (FIG. 4), not the moveable contact arm itself. The thin (elongate) spring guide link 19 has an opening/aperture that contacts the pin 18 but this is not the moveable contact arm 20.” This argument is not persuasive because Maloney already teaches a contact arm. Contact arm of Woods was not used in the rejection. Woods teaches the pin and positioning of the pin. Once the pin of Woods is positioned in the device of Maloney the resulting structure is the same as the claimed invention.
With respect to claim 12, the applicant argues that “However, as the pin is used in a novel manner as claimed and not as shown in the cited prior art, Applicant submits that "the general conditions of the claim" is NOT disclosed in the prior art. Furthermore, the criticality is described at paragraph 94 (of the published patent application) where it is discussed that the pin can be configured to have minimal detectable wear of 0.0001 inches (or less) after endurance testing carried out under UL 489 (BR2125) for 3000 repetitions.” This argument is not persuasive because as discussed in the rejection the pin is well known. Claim 12 limitations are discussed in paragraph 66. Pagragraph 94 is directed to wear and endurance discussion, not dimensions. Thus this argument is moot.
  With respect to the double patenting rejection, the argument is persuasive and the rejection is withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8-12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maloney (US 2013/0076461) in view of Woods (US 3171921) and Cella (US 5844188).
In re claim 1, Maloney, in figures 1-5, discloses a circuit breaker comprising: a housing (128); a pivotable handle (116) held by the housing, and a moveable contact arm (102) comprising a first end portion in the contact arm receiving channel of the handle (as seen in figure 2b). Maloney does not explicitly teach pin channels and pin details. Woods however, in figures 1-4, teaches a similar device having a handle (14) wherein the handle comprises first and second pin channels that are laterally spaced 
In re claim 6, Maloney/Woods/Cella discloses that the outer facing end surfaces of the first and second end portions of the pin are recessed in the first and second pin 
In re claim 8, Maloney/Woods/Cella discloses that the moveable contact arm has a second end portion opposing the first end portion (as shown by Maloney), wherein the contact arm receiving channel in the handle is orthogonal to the pin (as shown by Woods), wherein the second end portion of the moveable contact arm comprises an electrical contact (104-1 in Maloney), wherein the circuit breaker further comprises a stationary electrical contact (106) held in the housing so as to selectively electrically engage the contact of the moveable arm, and wherein the first end portion of the moveable contact arm moves in the contact arm receiving channel while contacting the pin as the handle moves between ON and OFF positions (inherent functionality).
In re claim 9, Maloney/Woods/Cella discloses that the circuit breaker has a TRIP position, and wherein the first end portion of the moveable contact arm contacts the pin as the moveable contact arm and handle move between the ON and OFF positions and the TRIP position (inherent function of the shown structure since the pin connects the handle and the contact arm).
In re claim 10, Maloney/Woods/Cella discloses that the first end portion of the moveable contact arm has a laterally extending channel that spans across an entire width of the width of the first end portion of the contact arm and is semi-circular (semi-circular shape holding the pin is shown by Woods in figure 3 and that would have been obvious to apply to the end portion of the contact arm of Maloney) and is open in a direction facing the handle and that holds the medial segment of the pin (inherent function of the device; see Woods figures 3-4 for best view).
In re claim 11, Maloney/Woods/Cella discloses that the laterally extending channel of the moveable contact arm has a radius of curvature that corresponds to a radius of the medial segment of the pin (inherent function for the pin to stay in position as shown in figures of Woods and Cella).
In re claim 12, Maloney/Woods/Cella discloses that the pin has an axially extending centerline that is longitudinally and laterally offset from the pivot axis of the handle (as seen in the figures), wherein the pin abuts an arcuate recessed surface in the first end portion of the contact arm (the pin inherently abuts the recessed surface of the open channel to move the contact arm; Woods shows open channel and recessed surface in figures 3-4). Maloney/Woods/Cella does not teach the claimed radius values. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have determined the best value for the radius of the pin, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Alter, 105 USPQ 233. Please note that in the instant application, paragraph 66, applicant has not disclosed any criticality for the claimed limitations.
In re claim 16, Maloney, in figures 1-5, discloses a circuit breaker comprising: a housing (128); a pivotable handle (116) held by the housing, and a moveable contact arm (102) comprising a first end portion in the contact arm receiving channel of the handle (as seen in figure 2b). Maloney does not explicitly teach pin channels and pin details. Woods however, in figures 1-4, teaches a similar device having a handle (14) wherein the handle comprises first and second pin channels that are laterally spaced apart and facing each other across a receiving channel (in the middle, as seen in figure .
Allowable Subject Matter
Claims 16-20 are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908.  The examiner can normally be reached on 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 5712723985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Alexander Talpalatski/Primary Examiner, Art Unit 2837